United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 15, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-60045
                          Summary Calendar


BITEWEDED BERHANE,

                                    Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A77 871 723
                        --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Biteweded Berhane, a native of Ethiopia, petitions this

court for review of the affirmance by the Board of Immigration

Appeals (BIA) of the Immigration Judge’s (IJ) decision denying

Berhane’s application for asylum, withholding of removal, and

relief under the United Nations Convention Against Torture.

Berhane’s claim for asylum centered on the border conflict

between Ethiopia and Eritrea that arose in 1998 and Ethiopia’s

deportation of Ethiopians of Eritrean origin, such as Berhane, to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-60045
                                -2-

Eritrea and Eritrea’s persecution of Jehovah’s Witnesses who

refused to fight.   Berhane acknowledges that the countries have

entered into a cease-fire agreement but contends that their past

persecution of Ethiopians of Eritrean origin and Jehovah’s

Witnesses warranted a finding that he had a well-founded fear of

persecution if returned to Ethiopia.   Berhane also seeks review

of the dismissal of his asylum application as frivolous 8 U.S.C.

§ 1158(d)(6), and he argues that he did not know that the letter

allegedly from Ethiopia submitted with his application had been

fabricated.

     The IJ’s determination that Berhane did not establish past

persecution or a well-founded fear of persecution if returned to

Ethiopia is supported by substantial evidence, and Berhane has

not shown that the evidence presented was so compelling to

require a finding of the requisite fear of persecution.   See

Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 350-51 (5th Cir.

2002); see also Rojas v. INS, 937 F.2d 186, 190 n.1 (5th Cir.

1991).   Nor has he made such a showing with respect to the denial

of his request for withholding of removal or for relief under the

Convention Against Torture.   See Faddoul v. INS, 37 F.3d 185, 188

(5th Cir. 1994); 8 C.F.R. § 208.16(c)(2).   The IJ’s determination

that Berhane knowingly submitted a fabricated document with his

application and the dismissal of the application as frivolous are

supported by the record.   See Efe v. Ashcroft, 293 F.3d 899, 908

(5th Cir. 2002).

     PETITION DENIED.